Citation Nr: 1221129	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  07-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cold weather residuals of the bilateral upper extremities.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for sleep problems.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an initial rating greater than 30 percent for residuals of cold injury of left foot.

6.  Entitlement to an initial rating greater than 30 percent for residuals of cold injury of right foot.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hugh F. Daly III, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and August 2006 rating determinations of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

The Veteran had a videoconference hearing before the undersigned in December 2010.  A copy of the hearing transcript has been associated with the claims file.

With regards to the Veteran's claim for entitlement to service connection for a low back disability, the Board notes that the RO characterized this issue in November 2005, February 2006, and August 2006 rating decisions as applications to reopen a previously denied claim for service connection, due to the fact that this claim was previously denied in a final May 1978 rating decision. The Board notes, however, that at the time of the May 1978 rating decision none of the Veteran's service treatment records, DD 214, or other service records were available.  Since the May 1978 rating decision, service treatment records, the Veteran's DD 214, and other service records have been associated with the claims file.  The Veteran has submitted a timely notice of disagreement and substantive appeal as to this issue.  Pursuant to 38 C.F.R. § 3.156(c) (2011), the Board finds that, due to the newly submitted service treatment records and other service records, this issue must be reconsidered on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen previously denied claims.  38 C.F.R. § 3.156(c) (2011).  The issue has been recharacterized on the title page accordingly.

The issues of entitlement to service connection for sleep problems and headaches and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On December 13, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned videoconference hearing, that a withdrawal of the appeal of entitlement to an initial rating greater than 30 percent for residuals of cold injury of left foot was requested.

2.  On December 13, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned videoconference hearing, that a withdrawal of the appeal of entitlement to an initial rating greater than 30 percent for residuals of cold injury of right foot was requested.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has current cold weather residuals of the bilateral upper extremities as a result of his military service.

4.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current low back disability, to include degenerative disc disease, as a result of his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating greater than 30 percent for residuals of cold injury of left foot have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating greater than 30 percent for residuals of cold injury of right foot have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

3.  Resolving doubt in favor of the Veteran, his cold weather residuals of the bilateral upper extremities were incurred as a result of his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  Resolving doubt in favor of the Veteran, his low back disability, to include degenerative disc disease at L4-L5 and L5-S1, was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to the claims for entitlement to service connection for a low back disability and residuals of cold weather injury to the bilateral upper extremities, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

II.  Withdrawal of Claims for Increased Initial Rating for Residuals of Cold Injury of Left and Right Feet

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

The Board notes that an April 2010 rating decision increased the Veteran's separate ratings for residuals of cold injury of the left and right feet to 30 percent, effective July 9, 2004.  The issue remained before the Board because the increased rating was not a complete grant of the maximum benefits available and the Veteran previously had filed a timely substantive appeal on the issues of increased initial ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, the Veteran subsequently indicated during his December 2010 Board hearing that he wished to withdraw his appeal of both issues.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding those claims.  Accordingly, the Board finds that the issues of entitlement to initial ratings greater than 30 percent for residuals of cold injury of left and right feet have been properly withdrawn by the Veteran and dismisses the claims.
 
III.  Claims for Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, the Veteran was not diagnosed with arthritis of the upper extremities or low back in service or within one year of service.  As such, service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

      A.  Cold Injury Residuals to the Bilateral Upper Extremities

The Veteran claims that he has residuals of cold injury to the bilateral upper extremities as a result of his military service.  Specifically, the Veteran contends that during his military service in Germany he was exposed to prolonged periods of cold weather while on training exercises in the field.  In addition, he contends that he was required to walk 20 to 45 minutes to his guard station and then spend 2 hours exposed to the elements and that certain of his duties could not be performed while wearing gloves.

The Veteran's service treatment records include multiple complaints of lower extremity numbness due to cold exposure.  The Veteran did not complain specifically about cold exposure to the hands or upper extremities, but there are records showing skin problems of the feet and hands, specifically dishydrosis that was diagnosed initially in the feet and in May 1976 was noted to have spread to the hands.  In that regard, the Board notes that the Veteran has been separately service-connected for dishydrosis of the hands and assigned a noncompensable rating.  

The Veteran, however, claims that these symptoms were caused by and are evidence of cold injury to the hands that now manifests with pain, aches, numbness, tingling, grip problems, and swelling, as well as blisters, itching, and rash associated with the aforementioned dishydrosis.  Post-service records include complaints of rash and symptoms associated with dishydrosis from May 1979.  At that time, the Veteran did not report the other symptoms he now claims are associated with cold weather exposure, such as pain, aches, numbness, tingling, or swelling.  

In support of his claim, the Veteran submitted a letter from a private physician in October 2004 that indicated the Veteran had suffered multiple frostbite episodes to the hands and feet during his military service in Germany.  The physician stated that contemporary records (presumably service treatment records) documented the Veteran's contentions.  The letter documented ongoing pain and discomfort in the hands and feet, especially during cold weather.  The physician concluded, "I believe that his current condition is directly related to the exposure which took place [] in the service."

In March 2006, the Veteran reported tingling and loss of strength in the hands.  He indicated that these problems had occurred before (although did not note a specific time of onset), but had become more frequent.  Current symptoms included pain and things slipping out of his hand.  The Veteran was prescribed bilateral wrist splints and scheduled for an EMG study of the right upper extremity.  Findings were negative.  A May 2006 treatment record indicated that the problems could be due to carpal tunnel syndrome, but the Veteran contended that they were the result of cold weather injury and not carpal tunnel syndrome.  

A February 2007 treatment record signed by a VA physician indicated aching and pain in the feet and hands beginning in 1976 or 1977.  He experienced several episodes of cold weather exposure, which was followed several days later with blisters on his feet and later with pain in the fingers and feet.  Currently, the Veteran experienced sharp pain 3 to 4 times per week lasting about 15 minutes per episode, as well as ongoing aching pain and tingling.  The pain was worse with standing or using the hands.  There were constant problems with grip strength, but no numbness.  On examination, muscle strength and tone were normal, as were sensation and reflexes.  The physician noted past negative EMG findings for the upper and lower extremities.  The impression was posttraumatic neuralgia, most likely related to damage to the nerve endings from frostbite in the 1970s.

A February 2007 letter from a private chiropractor noted treating the Veteran for over 7 years and that complaints included foot and hand pain from injuries sustained from working in cold weather in service.  These symptoms were worsening and included difficulty gripping due to pain.  The chiropractor concluded, "It is within a degree of chiropractic certainty that the conditions he has with his hands and feet are related to cold weather injuries that [the Veteran] received while he was in him military service back in the 1970s."

The Veteran was afforded a VA examination for his claimed cold weather residuals in April 2009.  The examiner noted review of the claims file and medical records.  The examiner specifically documented the complaints regarding the feet and hands during service.  The Veteran noted current pain, tingling, swelling, hydrosis, itching, redness, and recurrent fungal infections annually involving both the hands and feet.  The Veteran indicated that his cold exposure was over a period of weeks and involved 2.5 feet of snow, a 20 minute walk to guard duty, and 2 hours on guard duty.  In addition, the Veteran reported exposure from training exercises.  Acute symptoms at the time included pain, blisters, numbness, and tingling of the toes, feet, fingers, and hand.  Currently, the pain was worse at night, on standing, in cold weather, and when walking.  Contemporaneous EMG studies were normal.  The examiner's diagnosis was chronic neuropathic pain with normal bilateral hand exam and no objective or EMG evidence of frostbite injury.  The examiner concluded that the diagnosis was most consistent with small nerve damage secondary to cold weather, based on the absence of large nerve damage on EMG.  There also may have been some component of arthritis based on the Veteran's age and its commonality.  

The Veteran also submitted an independent medical examination dated in August 2009 in support of his claim.  The physician noted review of the Veteran's medical records.  On examination, the Veteran's hands were numb to sharp and dull touch up to the mid-forearm.  The hands also were cold to the touch and swollen.  Strength was 4 out of 5.  The Veteran also reported night pains with radiation up the forearm.  The physician concluded that the Veteran's current bilateral hand numbness, swelling, loss of sharp and dull sensation, and weakness were caused by his military service.  As to rationale, the physician noted that the Veteran entered service fit for duty, had serious cold injuries while in service, had medical visits for his upper extremity peripheral neuropathy, examination was positive for upper extremity cold injuries and peripheral neuropathy, his records did not support another more plausible explanation for his problems, and the time lag between service and the onset of symptoms  was consistent with medical principles and the natural history of the disease. 

An August 2009 VA treatment record noted that the Veteran's reported pain in the fingers was cold related and myofascial.  Ongoing treatment includes notations that his symptoms could be indicative of Reynaud's syndrome.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that he has residuals of cold injury to the bilateral upper extremities due to his military service.

In reaching that conclusion, the Board finds it extremely significant that multiple VA and private medical professionals have almost universally attributed the Veteran's upper extremity pain, numbness, tingling, weakness, and other symptomatology to in-service cold weather exposure.  Several of these opinions were based on review of the Veteran's medical records, including those in service.  The sole attribution of etiology to some factor other than cold injury has been carpal tunnel syndrome.  Significantly, however, EMG testing has not supported this conclusion.  The February 2007 VA treating physician and April 2009 VA examiner reconciled the negative EMG finding to the evidence, determining that it was indicative of damage to the nerve endings as a result of cold exposure.  The Board recognizes that the basis for the prior RO denials was that unlike his lower extremities, the Veteran never complained about cold exposure or injury to his hands.  Multiple medical professionals, however, have considered the in-service reported problems that showed blisters of the hands (that the Veteran now claims occurred several days after cold weather exposure) and have found the Veteran's current symptoms to be due to in-service cold exposure.  As there is no medical evidence or explanation to the contrary, the Board finds these conclusions to be the most probative evidence of record.

The Board acknowledges, as noted above, there is an absence of documented complaints of cold hands or associated symptoms during service or reports of aching, tingling, pain, and other symptomatology until multiple decades after service.  The August 2009 private medical opinion, however, notes that such delayed onset is consistent with the medical course following cold exposure.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for cold weather residuals of the bilateral upper extremities.

B.  Low Back Disability

The Veteran claims that his current low back disability is related to in-service injury to his spine in service.  Specifically, the Veteran contends that he injured his back in service when the truck in which he was riding was rear-ended by another truck, causing the Veteran to fall and strike his back on a box of ammunition.

The Veteran's service treatment records include complaints of pain in the left subscapular area in September 1976 that was aggravated by movement.  The note indicated severe loss of thoracolumbar range of motion.  The treatment provider prescribed the use of a heating pad.  In March 1977, the Veteran reported injury to the left-middle and low back 2 days previously when he was standing in the back of a truck that was hit by another truck and the Veteran was thrown against boxes piled in the rear of the truck.  The Veteran reported pain on movement and was assigned to general quarters for 24 hours.  Currently, the Veteran had tight back muscles.  Forward flexion and extension were slight, with more movement to the right and left.  The assessment was bruised and cramped muscle with no evidence of back injury.  The Veteran again was prescribed heat and put on a 5 day profile that limited lifting.  The Veteran continued to experience problems several days later when he returned for a follow-up.  The service treatment records otherwise are silent for complaints of low back problems, although the Veteran's separation examination noted "factitions low back pain."  Thus, while the Veteran complained of low back pain at separation, the examiner did not find that report credible.

After service, an April 1999 VA x-ray of the Veteran's lumbosacral spine was normal.  In June 2000 during treatment at VA, the Veteran reported acute low back pain for the previous 2 days.  He also noted a previous low back injury years ago at work that had fully resolved.  The assessment was low back strain and muscle spasm.  In a September 2000 VA physical therapy visit, the Veteran reported 2 prior episodes of back pain, the first many years ago and the second last summer.  On examination, the Veteran had limited motion, positive periformis trigger, and exquisite tenderness on palpation.  In April 2002 the Veteran sought treatment following a workplace injury where he fell down some steps.  At that time, the Veteran had tenderness and mild muscle spasms in the low back.  The assessment was low back strain.  A March 2003 MRI of the lumbar spine showed a right posterolateral disc protrusion at L4-L5 and a central disc protrusion at L5-S1.  

The Veteran was afforded a VA examination for the low back in March 2005.  The examiner noted review of the claims file that showed 2 in-service treatments for back problems and that x-rays at that time were normal.  The examiner noted no other treatment in service or after service for many years.  At present, the Veteran reported use of Vicodin and Motrin since the above 2002 work-related back injury.  Since service, the Veteran had worked as a school bus driver, forklift operator, and custodian.  Current diagnoses included lumbosacral strain and degenerative disc disease.  Treatment included trigger point injections, pain medication, muscle relaxants, and physical therapy.  The Veteran denied any real problems with his back before the 2002 workplace injury, although he had experienced occasional back pain since service.  The Veteran denied seeking any treatment for ongoing back problems prior to 2002.  His problems had persisted since the 2002 injury.  Following physical examination, the examiner concluded that the current low back problems were due to his 2002 injury and not related to any service connected injury.

March 2005 x-rays of the lumbosacral spine were normal.  In September 2005, the Veteran reported a 15 year history of progressive low back pain.  The Veteran indicated treatment for the previous 4 years that included Vicodin with little relief.  October 2005 x-rays of the lumbosacral spine showed moderate right central disc herniation at L5-S1 with moderate to severe narrowing of the right lateral recess and mild compression of the right S1 nerve root.  In addition, there was mild broad-based disc bulge at L4-L5 with bilateral mild facet hypertrophy.

An October 2005 statement from the Veteran's private treating chiropractor indicated previous treatment for low back pain 8 to 9 years previously.  In addition, the chiropractor stated, "We feel that his lower back pain started from an injury that occurred in the ARMY many years before that."

In March 2006 and April 2007 VA treatment records the Veteran reported back problems from service that had worsened after the 2002 workplace accident.  Records thereafter include similar reports.  

In support of his claim, the Veteran submitted an August 2009 expert independent medical evaluation that noted review of the Veteran's medical records.  The physician documented current physical findings that included range of motion testing, gait analysis, and strength testing.  The examiner noted current diagnoses of herniated disc disease at L4-L5 and degenerative disc disease.  The physician opined that his current low back problems were due to his experiences/trauma experienced during military service.  The rationale was that the Veteran entered the military fit for duty, had a low back injury in March 1977, it was known that the type of injury experienced in service precipitates or accelerates the onset of the degenerative process of the spine, his records did not support another more plausible explanation for his problems, and the time lag between service and the onset of symptoms was consistent with medical principles and the natural history of the disease.

Thus, the Veteran does have a current diagnosis of degenerative disc disease of the lumbosacral spine.  The pertinent inquiry, therefore, is whether the Veteran's current low back disability was incurred in or otherwise caused by his active duty military service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes it was.

In reaching that conclusion, the Board notes that the sole medical opinion against such a link is the March 2005 VA examination report.  That report relied on the Veteran's denial of low back problems prior to his 2002 workplace injury in concluding that his low back problems were caused by that injury and not related to military service.  As discussed above, however, the evidence documents multiple complaints of and treatment for low back problems prior to the 2002 workplace injury.  Accordingly, the Board considers the March 2005 negative nexus opinion to be based on an incorrect factual premise and, therefore, of no probative value here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

The August 2009 independent medical evaluation, by contrast, noted ongoing problems and treatment from service.  In addition, the private physician provided a thorough and complete rationale for his opinion that the Veteran's current low back problems were due to his March 1977 in-service injury.  The opinion noted and discussed the in-service record and the Veteran's reported post-service problems.  As noted, both VA and private records support multiple treatments for low back problems prior to the 2002 workplace injury.  As such, the Board finds the August 2009 opinion to have significant probative value.  The opinion reached therein, moreover, is supported by the October 2005 opinion of the Veteran's treating private chiropractor.

The Board does have significant concerns regarding the lay reports of the Veteran prior to filing his claim that his primary low back problems stemmed from a post-service workplace injury prior to 2002, which resolved, and the 2002 injury.  These reports, moreover, would be consistent with the Veteran's single period of treatment prior to 2002 noted by the Veteran's private chiropractor.  However, the August 2009 examiner appears to have contemplated the absence of ongoing low back symptomatology from service in formulating his opinion.  

As such, the most probative evidence of record links the Veteran's current low back disability and his in-service March 1977 injury.  The Board finds the March 2005 VA examiner's opinion of no probative value as it was based on an inaccurate factual premise.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for degenerative disc disease of the lumbosacral spine.


ORDER

Entitlement to service connection for cold weather residuals of the bilateral upper extremities is granted.

Entitlement to service connection for degenerative disc disease at L4-L5 and L5-S1 is granted.


REMAND

The Veteran also is seeking entitlement to service connection for sleep problems and headaches, claimed as secondary to the Veteran's now service-connected low back disability, as well as entitlement to TDIU.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

As to the Veteran's service connection claims, he asserts that he often experiences headaches during periods when his low back disability bothers him.  In addition, the Veteran contends that his low back disability causes significant sleep disturbances and that he otherwise has a sleep-related disability due to his low back disability.  As the Veteran was not service-connected for his low back disability at the time of the original adjudication of these claims by the RO, he was not afforded a VA examination for these claims at that time.  As the above decision grants entitlement to service connection for the low back disability, the Board concludes that a VA examination for the claimed headaches and sleep problems are warranted to determine whether such problems represent one or more disability caused or aggravated by the Veteran's low back disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With respect to the Veteran's claim for entitlement to TDIU, the law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  As discussed above, the Board is granting service connection for a low back disability.  In implementing this grant, the RO will assign a disability rating and effective date for the disability.  Under such circumstances, the Veteran's claim for TDIU is impacted by the outcome of this rating and is therefore inextricably intertwined with the implementation of the grant of service connection for the low back disability.  As such, the TDIU claim must be remanded to the agency of original jurisdiction (AOJ) for reconsideration after the Veteran has been assigned a disability rating and effective date for his low back disability.

The RO also should take the opportunity to obtain all applicable VA treatment records from August 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from all appropriate VA medical facilities for treatment received from August 2010 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examinations for headaches and sleep problems.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and any other testing deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a headache and/or sleep-related disability that has been either (1) caused or (2) aggravated by a service-connected disability, particularly the Veteran's service- connected low back and bilateral upper extremity disabilities.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Following the implementation of the grant of entitlement to service connection for a low back and bilateral upper extremity disabilities and the assignment of initial ratings and effective dates, undertake all development deemed necessary for the Veteran's TDIU claim, to include examination(s) as appropriate.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits requested for each of the claims is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


